Exhibit EXECUTION COPY AMENDMENT TO AGREEMENT AND PLAN OF MERGER THIS AMENDMENT (this “Amendment”) to the Agreement and Plan of Merger, dated March 13, 2008, by and among Allion Healthcare, Inc., Biomed Healthcare, Inc., Biomed America, Inc. and Parallex LLC (the “Agreement”) is made and entered into this 20th day of April, 2009, by and among Allion Healthcare, Inc., a Delaware corporation (“Parent”), Biomed Healthcare, Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), Parallex LLC, a Delaware limited liability company (the “Owner”), Raymond A.
